IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

MICHAEL RAYMOND JACKSON, )
)
Plaintiff, )
)
V. ) CASE No.
)
INNOVATIVE PLASTICS SOUTH CORP., __ )
) JURY DEMAND
Defendant. )
COMPLAINT

Plaintiff, Michael Raymond Jackson, for cause of action against

defendant Innovative Plastics South Corp., states as follows:
PARTIES

1. Plaintiff Michael Raymond Jackson is a resident of Nashville,
Davidson County, Tennessee.

2. Defendant Innovative Plastics South Corp. is a Tennessee
corporation with its principal address located in Orangeburg, NY. Defendant
operates a manufacturing facility in Davidson County, Tennessee located at
2900 Factory Road.

3. At all times material to this complaint, defendant was a covered
employer as defined by the Family and Medical Leave Act (FMLA), 29 U.S.C.
§2611(4) and an employer as defined in the Americans with Disabilities Act

as amended (ADAAA), 42 U.S.C. §12111(5).

Case 3:19-cv-00373 Document1 Filed 05/03/19 Page 1 of 11 PageID #: 1
A. Plaintiff worked for defendant at its Davidson County facility for

over 15 years until he was terminated from his job on November 10, 2017.
JURISDICTION AND VENUE

5. This is an action brought under the Americans with Disabilities
Act, as amended, 42 U.S.C. §12101 et seg, (ADAAA), the Family and Medical
Leave Act, 29 U.S.C. §2601, et seq. and the common law of Tennessee. This
Court has jurisdiction over plaintiffs ADAAA and FMLA claims under 28
U.S.C. §1331 because they are civil actions brought under the laws of the
United States. This Court has supplemental jurisdiction of plaintiffs state
law claim under 28 U.S.C. §1367(a) because that claim is so related to
plaintiffs claims under the ADAAA and FMLA that they form part of the
same case or controversy.

6. All conditions precedent to plaintiffs claim under the ADAAA
have been satisfied. Following his termination, plaintiff timely filed a Charge
of Discrimination with the United States Equal Employment Opportunity
Commission (EEOC). The EEOC issued a Notice of Right to Sue on February
6, 2019. Plaintiffs ADAAA claims are brought within 90 days of his receipt
of the Notice of Right to Sue.

7. Venue is appropriate in this judicial district under 28 U.S.C.
§1391(b) because defendant is deemed to reside in this district under 28
U.S.C. §1391(c) and because the events forming the basis for plaintiffs claims

occurred in this district.

2
Case 3:19-cv-00373 Document1 Filed 05/03/19 Page 2 of 11 PagelD #: 2
FACTUAL ALLEGATIONS

8. Plaintiff worked for defendant from March 29, 2002 until
defendant terminated him on November 10, 2017. When he was terminated,
plaintiff worked as a Shift Supervisor, reporting to Stan Shackleford.

&. When plaintiff was terminated, and at all times material to
plaintiffs claims, plaintiff suffered from different medical conditions and
impairments, which included chronic pain associated with a hip fracture,
sustained in an accident in 1993, and subsequent surgery, foot neuropathy
associated with the same accident, a heart attack suffered in 2015, and a
pancreatic disorder.

10. Effective as of October 1, 2017, defendant changed health
insurance providers for its group health insurance plan, and it instituted a
new health care coverage plan for its employees at the Davidson County
facility. In an employee meeting to discuss this change, defendant’s Vice
President of Operations, Charles Scarboro, who was the highest ranking
management employee at the facility, explained to the employees that the
change in insurance plans was a cost-saving measure, and he appealed to the
employees to try to not use their insurance “unless youre dying” in order to
hold down costs.

11. In October 2017, plaintiff was absent from work for a day
because of his medical conditions, and as a result of this absence, he was

counseled about his attendance record by defendant's HR Manager, Jesse

3
Case 3:19-cv-00373 Document1 Filed 05/03/19 Page 3 of 11 PagelD #: 3
Lane, and plaintiffs supervisor, Stan Shackelford. In this meeting, plaintiff
told Lane and Shackelford about his medical conditions and said that that he
was having chest pains and needed to get his heart medications straightened
out. He also said that his hip and feet were to the point that he believed he
was going to need get something done about his hip, such as a hip
replacement, as well something done about his feet, because those conditions
were affecting his ability to work by causing him to be in pain during the
workday. Plaintiff said that if it was going to be a problem for him to be
away from work to see doctors for these issues, he would try to wait until
December when the company shut down for Christmas to do that. In
response, Lane suggested that plaintiff should apply for FMLA leave in order
to avoid any negative consequences to his job that might arise because of any
further absences associated with his medical conditions.

12. Following this meeting, plaintiff provided a medical record to
Jesse Lane showing that he had a permanent physical impairment due to his
hip injury. Lane told plaintiff that that record was “all I need” so that no one
“would mess with” plaintiff.

13. On the same day that plaintiff spoke with Lane and Shackelford
as detailed in Paragraph 11, plaintiff also told Charles Scarboro the same
things he had said to Lane and Shackelford regarding the status of plaintiffs

medical conditions, including his heart medications, his need for a hip

4
Case 3:19-cv-00373 Document1 Filed 05/03/19 Page 4 of 11 PagelD #: 4
replacement and medical care for his feet, so that Scarboro would be aware of
plaintiffs situation.

14. Prior to plaintiffs informing Scarboro of his medical conditions
and need for medical care, he and Scarboro had had a positive working
relationship. After plaintiff informed Scarboro of his medical conditions and
need for medical care, Scarboro distanced himself from plaintiff, was
noticeably less friendly to plaintiff, and even walked through plaintiffs office
saying, in an ominous and intimidating way, that he, Scarboro, “needed to
fire someone important around here.”

15. On November 10, 2017, approximately two weeks after the
meetings described in Paragraphs 12 and 13, Scarboro fired plaintiff without
warning or notice. The only explanation Scarboro gave for firing plaintiff was
that they were “going in different directions.” In plaintiffs Separation
Notice, defendant stated that plaintiff was fired because of a “management
style change.”

16. Scarboro has since stated that he fired plaintiff because of the
way that plaintiff addressed other employees, giving as examples an instance
where Scarboro claimed that plaintiff addressed the Director of Operations in
a “combative, rude manner,” and an instance in which Scarboro claimed that
plaintiff had a verbal altercation with a Quality Auditor.

17. In responding to plaintiffs claim for unemployment benefits,

defendant gave a different reason for firing plaintiff. In a letter dated

5
Case 3:19-cv-00373 Document1 Filed 05/03/19 Page 5 of 11 PageID #: 5
December 6, 2017, defendant took the position that plaintiff was fired
“because of his unfair treatment of the employees,” and provided an
explanation that “[t]here was difficulty keeping new employees on first shift
because of [plaintiffs] unwillingness to work with them. Our pool of
employees consists of women, foreigners and people of color and [plaintiff] is
known for not wanting to work with them. He also refused to follow
directives after production meetings.”

18. The reasons asserted by defendant for plaintiffs termination as
set forth in Paragraphs 15, 16, and 17 are inconsistent and changing, and
they are false, without foundation, insufficient to warrant termination,
and/or did not actually motivate the decision to fire plaintiff. Instead, these
asserted reasons are excuses that are a pretext designed to cover up

defendant’s actual motive or motives for plaintiffs termination.

CounNtmT I
VIOLATION OF THE ADAAA

19. Plaintiff adopts and incorporates by reference the allegations of
Paragraphs 1-18.

20. When he was fired, plaintiff was able to perform the essential
functions of his job, with or without a reasonable accommodation, and he was
as a result, a “qualified individual” as defined at 42 U.S.C. §12111(8).

21. When he was fired, plaintiff was an individual with a
“disability” as that term is defined at 42 U.S.C. §12102(1)(A), (B) and/or (C)

because he had a physical impairment that substantially limited him in one

6
Case 3:19-cv-00373 Document1 Filed 05/03/19 Page 6 of 11 PagelD #: 6
or more major life activities, including but not limited to sitting, standing and
walking; he had a record of an impairment that substantially limited him in
one or more major life activities; and/or defendant regarded him as having
such an impairment as defined at 42 U.S.C. §12102(8).

22.  Defendant’s actual motivation to terminate plaintiff was based
on plaintiffs disability, including but not limited to, the fact that defendant
anticipated that plaintiff, and/or plaintiffs medical bills, would be or become
a financial burden to defendant or would result in an increase in health
insurance costs; that plaintiff might become less efficient in the performance
of his job; that plaintiff might have to take leave for medical care; or that
defendant might have to make a reasonable accommodation for plaintiffs
disability. Defendant therefore terminated plaintiff on the basis of his
disability, in violation of the ADAAA, 42 U.S.C. §12112(a).

23. Asa result of the violation of the ADAAA alleged in this Count,
plaintiff has suffered a loss of earnings, compensation, and employment
benefits, both past and future, as well as a loss of employment opportunities,
emotional distress, loss of enjoyment of life, embarrassment, inconvenience,
and humiliation.

24. In terminating plaintiff in violation of the ADAAA, defendant
acted intentionally or with a reckless indifference to plaintiffs federally

protected rights.

7
Case 3:19-cv-00373 Document1 Filed 05/03/19 Page 7 of 11 PagelD #: 7
Count II
VIOLATIONS OF THE FMLA

25. Plaintiff adopts and incorporates by reference the allegations of
Paragraphs 1-18.

26. Plaintiff's hip injury and heart attack as described in Paragraph
9 were serious health conditions as defined in the FMLA, 29 U.S.C. §2611(11)
because they were conditions that required inpatient care under 29 C.F.R.
§825.114.

27. Despite informing plaintiff that he should apply for FMLA,
defendant did not require plaintiff to provide a doctor’s certification under 29
C.F.R. §825.305 to support his need for leave under the FMLA, and it failed
to provide plaintiff with the eligibility notice required by 29 C.F.R.
§825.300(b), the rights and responsibilities notice required by 29 C.F.R.
§825.300(c), and the designation notice required by 29 C.F.R. §825.300(d).

28. The decision to terminate plaintiff was motivated by its
knowledge of plaintiff's serious health condition and the actual or anticipated
need to provide plaintiff with leave under the FMLA for his serious health
conditions. By its actions, defendant violated 29 U.S.C. §2615(a)(1) because it
interfered with, restrained, or denied the exercise of or the attempt to
exercise, plaintiffs rights under the FMLA.

29. Asa result of the violations of the FMLA alleged in this Count,
plaintiff has suffered a loss of earnings, compensation, and employment
benefits, both past and future.

8
Case 3:19-cv-00373 Document1 Filed 05/03/19 Page 8 of 11 PagelD #: 8
Count III
FAILURE TO PAY COMPENSATION IN BREACH OF CONTRACT
UNDER STATE LAW

30. Plaintiff adopts and incorporates by reference the allegations of
Paragraphs 1-18.

31. When he was terminated, plaintiff had earned and was owed a
performance bonus by defendant, which in the previous year had amounted
to approximately $6,800.

32. The bonus was owed to plaintiff by defendant in accordance with
defendant’s written and verbal promises, policies, and practices, the totality
of which formed an enforceable contract to pay plaintiff the bonus in
question.

33. By failing or refusing to pay plaintiff the bonus, defendant
breached its contract with plaintiff to do so.

34. As a result of the unlawful actions alleged in this Count,

plaintiff has suffered a loss of the value of the bonus.
PRAYER FOR RELIEF
Based on the allegations of this complaint, plaintiff prays for the following
1. For judgment against defendant under Counts I and II for lost
wages, compensation and other employment benefits;
2. For reinstatement under Counts I and II with full accrued

benefits, including hours of service for purposes of eligibility for leave under

9
Case 3:19-cv-00373 Document1 Filed 05/03/19 Page 9 of 11 PagelD #: 9
the FMLA, or judgment against defendant for front pay in lieu of
reinstatement;

3. For judgment against defendant under Count I for compensatory
damages in an amount to be determined by the jury;

4. For judgment against defendant under Count II for liquidated
damages pursuant to 29 U.S.C. §2617 in an amount equal to the amount of
wages, compensation, and benefits lost or denied as a result of the violations
of the FMLA alleged in Count II;

5. For judgment against defendant under Count I for punitive
damages on plaintiffs ADAAA claim in an amount to be determined by the
jury;

6. For judgment against defendant under Count III in the amount
of the unpaid bonus;

7. For pre-judgment and post-judgment interest;

8. For appropriate injunctive relief requiring defendants to cease
and desist from violating the ADAAA and the FMLA as described above;

9. For reasonable attorney’s fees, expert witness fees, litigation
expenses and costs in accordance with applicable law, including 42 U.S.C.
§12205, 42 U.S.C. §1988(b), and 29 U.S.C. §2617(a)(3);

10. For such other general or equitable relief as plaintiff may be
entitled to under the premises.

PLAINTIFF DEMANDS A JURY TO TRY THIS CASE.

10
Case 3:19-cv-00373 Document 1 Filed 05/03/19 Page 10 of 11 PagelD #: 10
Wik} ban

Wade B. Cowan (S.C. #9403)

Of Counsel, Davies, Humphreys &
Reese

Suite 300

85 White Bridge Road

Nashville, Tennessee 37205

(615) 256-8125
wcowan@dhhrplc.com

Attorney for plaintiff

11
Case 3:19-cv-00373 Document 1 Filed 05/03/19 Page 11 of 11 PagelD #: 11
